OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 26 March 2021 has been entered. Claims 9 and 10 have been amended for formalities. As such, claims 1-20 remain pending; claims 13-20 have been previously withdrawn; and claims 1-12 are under consideration and have been examined on the merits. 
All of the rejections previously set forth in the Non-Final Office Action filed 04 January 2021 (hereinafter “Non-Final Office Action”) are maintained herein. It is noted that a typographical error, as identified by Applicant in the Remarks filed 26 March 2021 (pages 6-7), has been corrected herein. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Duncan et al. (US 2018/0141260; “Duncan”) in view of Hayes (US 6,368,710; “Hayes”) (both references previously cited).
Regarding claims 1-12, Duncan discloses lightweight polyethylene terephthalate (PET) bottles that retain good barrier properties against the permeation of oxygen, carbon dioxide, and/or water vapor, where the bottle is formed from PET blended with polyethylene furandicarboxylate (PEF), resulting in use of less PET [Abstract, 0002]. One of ordinary skill in the art recognizes that polyethylene furandicarboxylate is synonymous with polyethylene furanoate, i.e., a polyalkylene furanoate [0034]. Within the Background section, Duncan discusses the use of PEF and PET in the production of carbonated soft drink (CSD) bottles, discusses alternative blends known in the prior art, and states that there is a need for new compositions that are not 100% pure PEF or 100% pure PET, with improved barrier performance compared to 100% pure PET, and which can be processed by conventional methods used for processing 100% pure PET. 
Duncan discloses that the (inventive) blend comprises PEF and PET, where the amount of PEF ranges from 0.1 to 40 wt.% relative to the total weight of the blend, but may also be blended in higher amounts, such that the PET ranges from 1 to 99 wt.% 
The PET is packaging grade, and may be modified with comonomers, including, but not limited to 1,4-cyclohexanedimethanol (CHDM) or isophthalic acid (IPA), and may or may not include additives [0022]. The PET may be bio-based [0048], and preferably has an intrinsic viscosity (IV) within the range of 0.6 to 1.0 (dL/g), with a stated subrange being 0.7 to 0.9 [0049]. The PEF has an IV within the range of 0.25 to 1.25 [0049]. The blend can be formed through dry-blending and extrusion, or by melt blending and extrusion [0039-0041]. The blend can comprise any suitable additive [0050]; and may be injection molded into a preform and then blow molded to form a bottle [0051].
Duncan is silent regarding the PET being a sulfo-modified copolyester.
Hayes discloses sulfonated copolyesters which exhibit an improved rate of biodegradation [Abstract; col 1, 5-8]. The sulfonated copolyesters can be formed into films, sheets, and shaped articles such as melt blown containers for food and beverage [col 4, 7; col 7, 24-27; col 8, 49-67], and may be blended with other polymers, including, but not limited to polyethylene terephthalate [col 10, 45-59]. Specifically, the sulfonated copolyester is formed from 20 to 98 mole% aromatic dicarboxylic acid, 2 to 80 mole% aliphatic dicarboxylic acid, and 0.1 to 10 mole% of a sulfonate compound, where the total amount of the acid and sulfonate component(s) is 100 mole%; and from about 1 to 100 mole% isosorbide, 0 to 99 mole% of glycol component, and 0 to 5 mole% of branching agent, where the total amount of isosorbide and diol components is 100 mole% [col 6, 30-56]. Hayes discloses that the aromatic dicarboxylic acid is, inter alia, inter alia, most preferably, a metal salt of 5-sulfoisophthalic acid, where the metal ion is sodium, potassium, or lithium [col 3, 40-42, 60-67]. The glycol component is, inter alia, preferably ethylene glycol [col 4, 17-25, 32-33]. Furthermore, Hayes teaches that when the monomer composition (amounts thereof) is specifically for food and beverage containers, the amount of isosorbide based on total glycol is from 1.0 to 10.0 mole% [col 7, 24-32], where it thus logically flows that the amount of ethylene glycol would range from 99 to 90 mole%.
Hayes teaches that the molecular weight of the sulfonated copolyester is indicated (i.e., measured) via intrinsic viscosity (IV), where the sulfonated copolyester preferably has an IV up to at least 0.5 dL/g, and desirably higher than 0.65 dL/g, with even higher IVs such as 0.7, 0.8, 0.9, and 1.0, being suitable for films, sheets, and bottles [col 4, 57-67; col 5, 1-7]. It is noted that the aforementioned intrinsic viscosities of the sulfonated copolyester are within the desired range disclosed by Duncan of 0.6 to 1.0. Furthermore, Hayes discloses that the sulfonated copolyesters may comprise additives [col 8, 25-48].
Duncan and Hayes are both directed toward blown containers formed from PET and/or PET blends, suitable for containing food and beverage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the blend of Duncan utilizing the sulfonated copolyester (of Hayes) as the PET component of said blend, in order to have increased 
Additionally or alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the sulfonated copolyester of Hayes as the PET component of the blend of Duncan, as said sulfonated copolyester would have been recognized within the art as a polyester, and specifically, PET, suitable for forming blown bottles for food and beverage requiring barrier properties (see MPEP 2144.07). 
The blend of modified Duncan would have comprised 0.1 to 40 wt.% of PEF and 60 to 99.9 wt.% sulfonated copolyester (i.e., sulfo-modified copolyester), said sulfonated copolyester formed from 20 to 98 mole% terephthalic acid and/or 2,6-napthalene dicarboxylic acid, 2 to 80 mole% of an aliphatic dicarboxylic acid, and 0.1 to 10 mole% of sodium, potassium, or lithium 5-sulfoisophthalic acid, the aforesaid components totaling 100 mole% (acid basis); and from 1.0 to 10.0 mole% isosorbide and 90 to 99 mole% ethylene glycol, with or without the optional branching agent, the aforesaid components totaling 100 mole% (diol basis); where one of ordinary skill in the art recognizes that the sulfonated copolyester therefore comprises greater than 75 mole% polyethylene terephthalate and/or polyethylene naphthalate. The sulfonated copolyester would have had an intrinsic viscosity ranging at least from 0.5 to 1.0 dL/g, and in particular for bottle applications, of 0.7, 0.8, or 0.9 dL/g. The PEF component of the blend (as disclosed by Duncan) would have had an IV of from 0.25 to 1.25 dL/g. 
It is noted that in a similar, but brief manner, Applicant’s specification also recognizes the relation between the intrinsic viscosity of the polymers and the molecular nd paragraph]. That is, both Hayes and Applicant recognize that intrinsic viscosity is representative of molecular weight of the polymer. As such, it is further noted that the polyalkylene furanoate utilized by Applicant had an intrinsic viscosity of 1.14 dL/g, and was utilized in amounts of 10 and 20 wt.%, respectively, relative to the PET components of the inventive blend, the total being 100 wt.% [Table 1, Examples 3, 6, and 8]. The IV range for the PEF (the furanoate) of modified Duncan ranges from 0.25 to 1.25 dL/g, of which encompasses the IV of the furanoate utilized by Applicant in the aforecited examples. Further, said PEF is included in the blend of modified Duncan in an amount of from 0.1 to 40 wt.% relative to the polyester component (i.e., the sulfonated copolyester or blends thereof with PET), where said range encompasses both amounts of PEF (10 wt.%, 20 wt.%, respectively) utilized by Applicant. Furthermore, it is noted that the IV of the sulfonated copolyester of modified Duncan is identical or substantially identical to that which is claimed and disclosed (0.6 to 1.0 dL/g, 0.7 to 0.9 dL/g, 0.82 dL/g as disclosed on page 10) and is included in an amount ranging from 60 to 99 wt.%. The amount of polyester component (total) utilized by Applicant within the blend ranges from 80 to 90 wt.% [Table 1]. Simply put, the sulfonated copolyester and PEF of the blend of modified Duncan are included in wt.% ranges which overlap or encompass those which Applicant discloses as being representative of the claimed invention, where said sulfonated copolyester and PEF have similar or substantially identical IVs relative to those which Applicant utilized. 
Thus, given that the components of the blend of modified Duncan and Applicant’s disclosed embodiments are utilized within the same weight ranges, and have similar or substantially identical IVs, in the absence of objective evidence to the contrary, it prima facie obvious (see MPEP 2144.05(I)). The sulfonated copolyester of the blend of modified Duncan reads on claims 2 and 4-12. The PEF of said blend reads on claims 1 and 3.

Response to Arguments
Applicant’s arguments, see Remarks filed 26 March 2021, pages 7-11, with respect to the rejection of claims 1-12 under 35 U.S.C. 103 over have been fully considered by the Examiner but are not found persuasive. 
On page 7 of the Remarks, Applicant asserts that Hayes does not teach the sulfonated copolyester (hereinafter “copolyester”) being formed from a diol component including ethylene glycol in an amount of 90 to 99 mol% relative to the total diol components being 100 mol% (and thus does not teach the claim limitation of the sulfo-modified copolyester including at least about 75 mol% polyethylene terephthalate), further asserting that Hayes discloses other glycols for use, as well as mixtures, and that said ethylene glycol is an optional diol component. However, Hayes explicitly teaches that ethylene glycol is preferred [col 4, 32-33], refers to and thus teaches producing the copolyester utilizing ethylene glycol [col 6, 1-14; Example 1], and explicitly teaches that the diol component may comprise from 1 to 100 mol% isosorbide 
On page 8 of the Remarks, Applicant asserts that Hayes does not discuss or disclose information regarding the haze value of the blend; further asserting that Hayes discloses said copolyester with “a substantial amount” of isosorbide, which is not contained within the present application. However, first, it is noted that the claimed invention does not set forth any requirement regarding the aforecited haze value referenced by Applicant. Simply put, the claims do not recite the word “haze”, and further, are directed toward the polyester composition itself, not the container or article formed therefrom which would exhibit the degree of haze Applicant is referring to. Furthermore, it is noted that Hayes is not relied upon for a teaching of a haze value; and discloses the use of as little as 1 mol% isosorbide, of which it is the Examiner’s position does not constitute a “substantial amount” as asserted. Lastly, with respect to the assertion that isosorbide is not contained within the present application, it is noted that the claims do not exclude the use of isosorbide as a diol component in forming the sulfo-modified copolyester. In fact, the claims require that the sulfo-modified polyester only requires 75 mol% PET or PEN, and therefore the remaining 25 mol% of the copolyester may be formed from components including a diol component other than ethylene glycol, including isosorbide. For these reasons, Applicant’s arguments are not found persuasive. 
On page 8 of the Remarks, Applicant asserts that the modification of Duncan to have utilized the copolyester of Hayes as the PET component in the PET/PEF blend for bottles would have rendered the blend/bottle of Duncan ‘unsatisfactory for its intended purpose’, because of Hayes not teaching the correct amount of ethylene glycol to form PET. However, in view of the foregoing, it is clear that Hayes teaches the use of 0 to 99 mol% ethylene glycol, including 90 to 99 mol% ethylene glycol relative to 1 to 10 mol% isosorbide (out of total 100 mol% diol components) for bottle applications. For this reason alone, Applicant’s argument is not found persuasive. Additionally, it is noted that Applicant has merely asserted that the proposed modification would render the prior art unsatisfactory, without providing any technical reasoning and factually supported objective evidence thereof. As such, it is clear that Applicant’s argument is an argument of counsel (see MPEP 2145), of which cannot take the place of factually supported evidence. For this additional reason, Applicant’s argument is not found persuasive.
On pages 8 and 9 of the Remarks, Applicant asserts that one of ordinary skill in the art would not have been motivated to combine Hayes with Duncan to increase biodegradability of the bottle (as set forth in the grounds of rejection) because Duncan has already achieved said goal in that Duncan discloses the blend is bio-based; and further asserts that the Examiner has thus not set forth any rational underpinning as to why a person of ordinary skill in the art would have made the proposed modification. 
However, it is the Examiner’s position that Duncan has not “solved the problem” as asserted. Duncan explicitly states “In an embodiment, at least one of PEF or PET in the PEF/PET blend is biobased” [0048], where “biobased” is defined as any compound which is obtained at least in part from any renewable resource [0031]. As such, it can be recognizes the problem (the need to decrease the use of non-renewable resources in forming polymeric articles; the need to decrease non-biodegradable waste on the planet) that is well-known to one of ordinary skill in the art. However, Duncan does not disclose or suggest how to render the PET component of the blend bio-based or bio-degradable. Duncan merely recites that such is desirable.
Therefore, given that Hayes is directed toward a copolyester which is suitable for use in forming food and beverage containers, and which exhibits increased biodegradability relative to other polyesters in the art, it is the Examiner’s position that increasing the biodegradability of the blend/container would have constituted clear and strong motivation to one of ordinary skill in the art before the effective filing date of the invention to have utilized the copolyester of Hayes in the PET/PEF blend, thereby rendering the proposed modification prima facie obvious. As such, the aforesaid constitutes the adequate reason or rational underpinning which Applicant has asserted has not been set forth. For these reasons, Applicant’s arguments are not found persuasive. 
On page 9 of the Remarks, Applicant asserts that because the claimed invention is directed toward an article with low percent haze, one of ordinary skill in the art would not have utilized the copolyester of Hayes for the proposed modification of Duncan, as there is no indication in Hayes that the copolyester could be formulated having low haze according to the present invention. However, first, it is noted that the claimed invention does not recite a haze value. Second, the grounds of rejection for utilizing the copolyester of Hayes are not based on a haze value. Lastly, even though the haze value is not set forth in the claims, given that the copolyester of Hayes is substantially 
On page 10 of the Remarks, with respect to the alternative rationale for combining the references/the proposed modification set forth in the grounds of rejection, that is, the selection of the copolyester of Hayes for use in the blend/bottle of Duncan based on an art-recognized suitability for said bottles (see MPEP 2144.07), Applicant asserts that a combination is not obvious simply because it could have been made, rather, there needs to exist a motivation to do so. However, given that Hayes discloses that the copolyester is suitable for use in forming food and beverage bottles, discloses an intrinsic viscosity range for the copolyester which is within the range desired by Duncan for the PET, where Duncan discloses that the PET/PEF blend is for forming bottles, one of ordinary skill in the art would have found said copolyester suitable for the intended use of making food/beverage containers and thus the selection of said copolyester for use in the blend prima facie obvious. Applicant has merely recited that a motivation is necessary (of which has been set forth in addition or the alternative to the material selection rationale as supported under MPEP 2144.07), without providing any technical reasoning or rationale as to why one of ordinary skill in the art would not
Additionally or alternatively, the disclosure/teachings of Hayes (of the copolyester being suitable for use in forming food/beverage containers) would have presented a recognition of equivalency in the prior art and would have presented strong evidence of obviousness (before the effective filing date of the invention) in substituting one component (copolyester for PET bottles disclosed by Hayes) for another (PET utilized in the blend of Duncan for forming the bottle), where the aforesaid substitution does not require an explicit motivation (see MPEP 2144.06(II)). For this additional reason, Applicant’s argument is not found persuasive. 

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached on M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MCR/Examiner, Art Unit 1782     

/LEE E SANDERSON/Primary Examiner, Art Unit 1782